Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00643-CV

                                   Norris J. DE VOLL (Intervenor),
                                               Appellant

                                               v.
                                      Rebecca and William
                            Rebecca DEMONBREUN and William Dowds,
                                           Appellees

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-05169
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 18, 2013

DISMISSED

           Appellant filed a notice of appeal on September 20, 2013 indicating his intent to appeal an

order dismissing his plea in intervention in the underlying lawsuit which was signed on August

30, 2013. Having determined that the order appeared to be interlocutory, we ordered appellant to

show cause in writing why this appeal should not be dismissed for lack of jurisdiction. Appellant

responded by filing a “Brief on Appellate Jurisdiction and Alternative Motion to Dismiss W/O

Prejudice” asserting the order is final, or subject to a permissible interlocutory appeal, and moving

in the alternative to dismiss the appeal without prejudice. The appellate record confirms that the
                                                                                      04-13-00643-CV


August 30, 2013 order is interlocutory in that it does not dispose of all pending claims and parties

in the underlying proceeding, and no severance order appears in the record. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (judgment that does not dispose of all parties and

causes of action is not final and appealable). Further, no statute provides for an interlocutory

appeal of an order dismissing or striking a petition in intervention, or denying permission to

intervene. Herrera v. Tex. Dept. of Family and Protective Services, No. 04-06-00890-CV, 2007
WL 2044580, at *1 (Tex. App.—San Antonio July 18, 2007, no pet.) (mem. op.); see also

Metromedia Long Distance, Inc. v. Hughes, 810 S.W.2d 494, 499 (Tex. App.—San Antonio 1991,

writ denied) (noting it is settled law that an order dismissing or striking a petition in intervention

may not be appealed by the intervenor before the rendition of a final judgment). Therefore, we

must dismiss the instant appeal. Lehmann, 39 S.W.3d at 200. Accordingly, this appeal is

dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                   PER CURIAM




                                                 -2-